Citation Nr: 1103032	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-34 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the RO in 
Muskogee, Oklahoma, which, in pertinent part, denied entitlement 
to TDIU.  

In August 2009, the Board remanded this claim for further 
development.  It now returns for appellate review. 


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him 
from engaging in substantial gainful employment. 


CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on 
individual unemployability are not met, and there is no evidence 
to warrant referral for consideration of individual 
unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Here, prior to the initial rating decision in this matter, a 
January 2007 letter informed the Veteran of what was required to 
establish a claim for TDIU and provided notice of the Veteran's 
and VA's respective responsibilities for obtaining relevant 
evidence in support of his claim.  Therefore, the Board concludes 
that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
Social Security Administration (SSA) records, and private 
treatment records identified by the Veteran have been associated 
with the file.  The Veteran has not identified any outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the present claim.  The Board concludes that the duty to 
assist has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§3.326(a), 3.327(a) (c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

Here, pursuant to the Board's August 2009 remand directive, a 
social and industrial survey and a VA examination were conducted 
in November 2009 and December 2009, respectively, to assess the 
impact of the Veteran's service-connected disabilities on his 
ability to work.  The Board finds that the VA examinations 
obtained in this case are adequate for the purpose of making a 
decision on this claim as they are based on reviews of the claims 
file and interviews with the Veteran, his spouse, and friends, 
thoroughly describe the Veteran's disabilities and their impact 
on the Veteran's ability to work, and provide complete rationales 
for the opinions stated which are based on the findings made on 
examination and are consistent with the evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  By the same 
token, the Board finds that there has been substantial compliance 
with its August 2009 remand directive.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (holding that a remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with its remand instructions, and imposes upon VA a 
concomitant duty to insure compliance with the terms of the 
remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) 
(holding that only substantial rather than strict compliance with 
the Board's remand directives is required under Stegall); accord 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

II. TDIU

The Veteran contends that his service-connected disabilities 
render him unemployable and thus entitled to a total disability 
rating.  For the reasons that follow, the Board concludes that 
TDIU is not warranted.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 4.15 (2010).  
Permanent total disability shall be taken to exist when the 
impairment is reasonably certain to continue throughout the life 
of the disabled person.  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than 100 percent, when the disabled 
person is, in the judgment of the rating agency, unable to secure 
or follow a substantially gainful occupation as a result of one 
or more service-connected disabilities without regard to 
advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a) (2010).  If 
unemployability is the result of only one service-connected 
disability, this disability must be ratable at 60 percent or 
more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or 
more service-connected disabilities, at least one must be ratable 
at 40 percent or more, with the others sufficient to bring the 
combined rating to 70 percent or more.  Id.  Disabilities of one 
or both upper extremities, or one or both lower extremities, 
including the bilateral factor, and disabilities resulting from a 
common etiology or a single accident will be considered as one 
disability.  Id.  

Under 38 C.F.R. § 4.26 (2010), when a partial disability results 
from a disease or injury of both arms or legs, the ratings for 
the disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e. not 
combined) before proceeding with further combinations, or 
converting to degree of disability.  This is known as the 
bilateral factor.  Under § 4.26(b), when applying the bilateral 
factor to disabilities affecting both upper extremities and both 
lower extremities, the ratings of the disabilities affecting the 
four extremities are combined in the order of their individual 
severity.  Ten percent of the resulting value is then added to 
the combined rating.  

Here, service connection has been established for a mood disorder 
with posttraumatic stress disorder, rated as 30 percent 
disabling; diabetes mellitus, type II, with cataracts, rated as 
20 percent disabling; residuals of a right wrist fracture, rated 
as 10 percent disabling, peripheral neuropathy of all four 
extremities associated with diabetes mellitus, rated as 10 
percent disabling for each of the four extremities, and tinnitus, 
rated as 10 percent disabling.  

Under sections 4.16(a) and 4.26, and using the combined ratings 
table under 38 C.F.R. § 4.25 (2010), the Veteran's peripheral 
neuropathy of all four extremities and right wrist fracture 
result in a combined rating of 41 percent.  Applying the 
bilateral factor, 4.1 percent is added to this value, resulting 
in a combined rating of 45.1 percent.  Alternatively, because the 
Veteran's diabetes mellitus, type II, and peripheral neuropathy 
of all four extremities result from a common etiology, these are 
considered one disability under 4.16(a) with a combined rating of 
50 percent.  See 38 C.F.R. § 4.25, 4.26.  The Veteran thus has a 
disability of 40 percent or more under 4.16(a).  Moreover, the 
Veteran's combined rating for all of his service-connected 
disabilities is 70 percent.  See 38 C.F.R. § 4.25 (2010).  
Consequently, the schedular criteria under § 4.16(a) are met. 

To establish a total disability rating based on individual 
unemployability, there must be competent evidence that a 
claimant's service-connected disability or disabilities have 
rendered him unable to secure or follow a substantially gainful 
occupation without regard to other factors such as age and non-
service connected disabilities.  See 38 C.F.R. §§ 3.340, 
3.341(a), 4.16(a) (2010); Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Substantially gainful employment is defined as work 
which is more than marginal and which permits the individual to 
earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 
Vet. App. 356 (1991).  

In his April 2009 VA Form 9, the Veteran argued that all of his 
disabilities combined rendered him unemployable.  The Veteran 
stated that he was unable to continue his employment as a steel 
worker because of his diabetes and neuropathies.  He stated that 
he could no longer do heavy lifting, stand on his feet or any 
other physical work.  The Veteran also stated that his PTSD made 
it difficult to get along with bosses and co-workers. 

The Board acknowledges the Veteran's contention that his service-
connected disabilities prevent him from engaging in substantial 
gainful employment.  In this regard, the Veteran is competent to 
testify as to matters within his experience and personal 
knowledge, such as his symptoms and medical history.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469- 71 (1994).  However, as a lay person, the Veteran 
does not have the medical training or expertise to make a 
competent determination as to whether his service-connected 
disabilities prevent him from working altogether.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Such a 
determination is medically complex and thus must be made by one 
who is qualified through appropriate training or expertise to 
offer medical diagnoses, statements, or opinions.  See 38 C.F.R. 
3.159(a)(1); Layno, 6 Vet. App. at 469-70 (holding that in order 
for testimony to be probative of any fact, the witness must be 
competent to testify as to the facts under consideration); 
Espiritu, 2 Vet. App. at 494-95.  Thus, the Veteran's opinion 
that he is unable to work by virtue of his service-connected 
disabilities alone has little or no probative value.  See id.  
For the reasons that follow, the Board finds that it is 
outweighed by the more competent and probative evidence of 
record. 

With regard to the Veteran's work history, the Veteran stated in 
a May 2008 VA examination that he had retired in 2005 after being 
employed as a steel plant worker for thirty-four years.  The 
Board notes that a July 2004 private treatment record reflects 
that the Veteran sustained an injury at work to his cervical 
spine while lifting and throwing steel bars.  In an April 2005 
decision, the Social Security Administration determined that the 
Veteran was permanently disabled due to his cervical spine 
disability.  Service connection has not been established for the 
Veteran's disability of the cervical spine.   The SSA records and 
November 2009 VA social and industrial survey reflect that the 
Veteran spent most of his day watching television. 

As to the Veteran's service-connected right wrist disability, a 
January 2005 VA treatment record reflects that had some right 
wrist discomfort.  A March 2005 SSA examination report reflects 
that range of motion of the right wrist was normal.  A February 
2007 VA treatment record reflects that the Veteran's right wrist 
was tender on palpation.  There was also weakness of the wrist 
and some guarding movement.  After repetitive use, there was 
limitation in range of motion of the wrist due to pain and 
weakness.  An X-ray of the right wrist was normal.  At the 
December 2009 VA examination, the Veteran stated that his right 
wrist aches when the weather changes.  Otherwise, there were no 
problems with his right hand or wrist.  An examination of the 
right wrist, which included an X-ray study and range of motion 
measurements, was normal.

With regard to the Veteran's diabetes with cataracts and his 
peripheral neuropathy of the upper and lower extremities, a March 
2005 SSA examination report reflects that the Veteran had 
slightly reduced sensation in the left hand.  There was no muscle 
wasting, discoloration, or abnormal temperature.  Deep tendon 
reflexes in the upper and lower extremities were also normal. 

A June 2006 VA examination report reflects that the Veteran's 
diabetes caused tingling in the hands, shoulders, and feet.  To 
control his diabetes, the Veteran was on medication and observed 
a low fat diet.  It was noted that the Veteran's lack of energy 
and strength caused functional impairment, although the examiner 
did not specify to what extent or whether the Veteran's weakness 
was attributable to his diabetes.  A physical examination was 
generally normal although it was noted that the Veteran had 
decreased sensation in the soles of both feet and the fingertips 
of both hands.  

A June 2007 VA treatment record reflects that the Veteran had 
burning and tingling in his hands and feet on a daily basis.  The 
Veteran's vision was also getting worse to the point where he now 
had double vision.  A new pair of glasses was prescribed.  

A July 2008 VA examination report reflects that the Veteran 
visited a doctor four times a year for his diabetes.  The 
examiner noted that the Veteran's diabetes did not cause any 
restriction of activities.  It was also noted that the Veteran 
had blurry vision which was treated with glasses.  A neurological 
examination showed normal motor and sensory function of the upper 
and lower extremities.  

At the December 2009 VA examination, the Veteran reported that he 
felt tingling and numbness in his hands every now and then and 
denied any symptoms in his feet.  He also stated that 
occasionally the fingers of both hands swell.  A neurological 
examination revealed slightly diminished sensory perception on 
the palmar aspect of both hands and dorsum of both feet.  
Otherwise, the examination was normal.  It was also noted that 
the Veteran's balance and gait were normal.  

With regard to the Veteran's service-connected mood disorder with 
PTSD, the Board discussed the evidence pertaining to this 
disability at length in its August 2009 decision.   In the August 
2009 decision, the Board found that the Veteran's mood disorder 
with PTSD did not render him unemployable and indeed did not 
warrant a rating in excess of 30 percent.  Since then, the 
evidentiary record has changed very little aside from the 
addition of a November 2009 social and industrial survey.

In November 2009, the Veteran underwent a VA social and 
industrial survey.  This survey reflects that the Veteran lived 
at home with his wife and sister-in-law.  The Veteran stated that 
he managed to do relatively well with regard to his employment by 
working on the night shift whenever possible.  The Veteran kept 
to himself and worked hard in order to avoid interacting with 
others.  The Veteran's wife stated that the Veteran had 
"explosive behavior" which caused her to be on guard.  The 
Veteran had a few friends who visited him at his house.  However, 
the Veteran did not leave the house on his own unless his friends 
took him out to go fishing or for a drive in the country.  The 
Veteran had no hobbies other than watching television.  The 
Veteran appeared to have few significant stresses in his present 
life as long as he was able to stay at home and keep to himself.  
During the examination he was cooperative, friendly, and appeared 
relatively relaxed.  No deficits of functioning were observed by 
the examiner or reported by the Veteran.  The Veteran's mood and 
judgment also appeared to be in the normal range of functioning.  
The Veteran stated that he had difficulty remembering things at 
times.  For example, he would forget why he entered a room on 
occasion.  The examiner concluded that the Veteran appeared to 
suffer from anxiety and other symptoms of PTSD to a significantly 
debilitating level.  In this regard, it was noted that the 
Veteran appeared "limited by his symptoms and to have a very 
narrow [range of activities] centered on watching television and 
avoiding any uncomfortable stimuli."  The Veteran's personal 
relationships also appeared to be structured around symptom 
management and avoidance.  Prognosis for significant improvement 
was poor. 

In the December 2009 VA examination report, the examiner found 
after a thorough review of the claims file and examination of the 
Veteran that the Veteran's service-connected disabilities did not 
cause total physical disability and did not render him unable to 
secure or follow a substantially gainful occupation.  The 
examiner explained that there was no evidence of any physical 
disability observed during the examination and interview of the 
Veteran.  

The Board finds after a careful review of the evidence of record 
that the preponderance of the evidence shows that the Veteran's 
service-connected disabilities do not preclude all substantial 
gainful employment.  In this regard, the Board notes that as far 
as the Veteran's physical disabilities are concerned, the 
Veteran's main limitations stem from a back and neck injury he 
sustained at work which are not service-connected.  As shown by 
the VA treatment records discussed above, and most recently in 
the December 2009 VA examination report, his service-connected 
physical disabilities do not impose significant limitations.  
Rather, the Veteran has only intermittent aching of the right 
wrist and tingling and numbness of the hands and feet which do 
not cause functional impairment.  While the Veteran's diabetes 
may cause some weakness, the July 2008 VA examination report 
shows that the Veteran did not have restriction of activities due 
to his diabetes and the December 2009 VA examination report did 
not reflect any limitations caused by the Veteran's diabetes.  
The Board finds that the VA treatment records and examination 
reports outweigh the Veteran's statement that he is unable to 
work by virtue of his diabetes and peripheral neuropathy as they 
reflect the opinions and observations of medical professionals 
who have found that the Veteran's service-connected physical 
disabilities do not impose significant physical limitations.  
Although in his December 2009 VA Form 9 the Veteran stated that 
he was unable to stand, do heavy lifting, or other physical 
labor, there is no competent evidence showing that these 
limitations are due to his service-connected disabilities as 
opposed to his nonservice-connected disability of the neck or 
other factors such as his age.  

The Veteran has not reported significant functional impairment 
with regard to his right hand or wrist.  Further, he has not 
argued, and there is no evidence otherwise showing, that his 
tinnitus or service-connected cataracts prevent him from working 
or produce any functional impairment.  In short, there is no 
competent or probative evidence showing how the Veteran's slight 
numbness and tingling of the hands and feet, diabetes, and 
intermittent right wrist pain prevent him from engaging in 
substantial gainful employment.  

With regard to the Veteran's service-connected mood disorder with 
PTSD, the Board has already found that it does not render him 
unemployable.  As the Board observed in its August 2009 decision, 
a number of the treatment records note that the Veteran has not 
worked since 2005 and state that he is "unemployable."  
However, these records do not indicate that the Veteran stopped 
working or is unemployable due to his service-connected 
psychiatric disabilities.  Rather, the evidence of record shows 
that if the Veteran is unemployable, it is by virtue of his 
nonservice-connected disability of the cervical spine.  Also 
noted in the Board's August 2009 decision is a May 2008 VA 
examination report in which the examiner concluded that the 
Veteran's psychiatric problems cause occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks but that generally the Veteran functioned satisfactorily.  
This examination report is especially probative as it was 
authored by a psychiatrist who carefully reviewed the Veteran's 
medical records and extensively interviewed and examined the 
Veteran.  Moreover, the findings are reported in great detail.  

While the November 2009 VA social and industrial survey reflects 
that the Veteran had symptoms of PTSD "to a significantly 
debilitating level," this finding is not sufficient to show that 
it prevents him from working.  Indeed, the examiner did not state 
that the Veteran's psychiatric disability precluded substantial 
gainful employment.  Moreover, the examiner's finding appears to 
be based only on the fact that the Veteran spent most of his time 
watching television and that the Veteran's friends and wife 
described him as being self-isolating and exhibiting avoidant 
behavior.  As reflected in the survey, the Veteran was not found 
to have significant symptoms or impairment when interviewed.  
Insofar as the severity of the Veteran's mood disorder with PTSD 
is concerned, the Board gives more weight to the May 2008 VA 
examination report as it was based on an examination by a 
psychiatrist.  By contrast, the November 2009 survey was 
performed by a social worker.  While a social worker is certainly 
qualified to assess the Veteran's psychological functioning, a 
psychiatrist is a medical doctor and thus has a greater level of 
expertise in this regard.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Thus, everything else being equal, the opinion by the 
psychiatrist is entitled to greater weight than the opinion of 
the social worker.  See id.  

Finally, the Board has considered whether the Veteran is unable 
to work due to the overall impairment caused by his service-
connected physical and psychiatric disabilities taken together.  
As reflected in the VA treatment records and December 2009 VA 
examination report, the Veteran's service-connected physical 
disabilities no not cause significant functional impairment.  
Thus, when the Veteran's service-connected mood disorder with 
PTSD is considered in conjunction with the minimal functional 
impairment caused by his service-connected diabetes with 
cataracts, peripheral neuropathy, right wrist disability, and 
tinnitus, there is still no indication that the Veteran is unable 
to engage in substantial gainful employment based only on his 
service-connected disabilities.  Thus, the Board finds that the 
preponderance of the evidence is against entitlement to TDIU on a 
schedular basis. 

The Board has considered whether to refer this claim for 
extraschedular consideration.  See 38 C.F.R. § 4.16(a)(b).  
However, as the Veteran meets the percentage requirements for 
schedular consideration and because the Board finds that there is 
no indication that the Veteran's service-connected disabilities 
render him unemployable, as discussed above, the Board finds that 
referral for extraschedular consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to TDIU 
must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
55. 




ORDER

Entitlement to a total disability rating based on TDIU is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


